Citation Nr: 0024027	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals, left thumb wound, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected scar of the chest, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  









REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in October 1996.  







REMAND

The Board finds that the veteran's claims for increase are 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 
5107(a).  

The duty to assist the claimant in obtaining and developing 
facts and evidence to support his claim includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The veteran alleges that his service-connected PTSD is more 
severe than the currently assigned 50 percent rating 
reflects.

In the April 1998 Supplemental Statement of the Case, the RO 
noted that a July 1997 report showed a Global Assessment of 
Functioning (GAF) score of 65, which was indicative of mild 
impairment of social and industrial functioning.  

The most recent VA psychiatric examination was conducted in 
March 1998.  The examiner determined that the GAF score was 
40 and had severe occupational and social impairment.  

The Board finds that the medical evidence is inadequate for 
the purpose of evaluating the current severity of the 
service-connected PTSD and that another VA examination is 
necessary.  In light of the need for an additional 
examination, the RO should obtain all pertinent treatment 
records for review.  

The Board notes that the rating schedule criteria for 
evaluating psychiatric disorders changed on November 7, 1996.  
When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran's service-connected postoperative residuals of a 
left thumb wound with fusion and skin graft currently is 
assigned a 20 percent rating under Diagnostic Code 5224 on 
the basis of ankylosis of the thumb.  The rating schedule 
provides that extremely unfavorable ankylosis will be rated 
as amputation under Codes 5152 through 5156.  

On VA examination in September 1997, the veteran indicated 
that the veteran had a fusion of the MCP joint of the left 
thumb.  It was noted that there was virtually no motion of 
the PIP joint with 5 degrees of palmar flexion and extension.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 (1995) or 38 C.F.R. § 4.45 (1995).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that the provisions of 38 C.F.R. § 4.14 (1995) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  Accordingly, the 
Board finds that an additional VA examination must include 
findings in accordance with DeLuca.  

Service connection is currently in effect for a scar of the 
chest, evaluated at 10 percent under Diagnostic Code 7804.  
Under 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1999), superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent rating.  Under 
Diagnostic Code 7805 (1999), other scars are to be rated on 
the limitation of function of the part affected.  

The record shows that the veteran contends that the scar of 
the chest is very painful.  In October 1995, the veteran 
testified that he experienced pain on movement of the chest.  

The veteran has not been afforded a VA examination of the 
service-connected scar.  Based on his contentions, the Board 
finds that an examination should be conducted for the purpose 
of determining whether a higher rating is warranted based on 
limitation of function.  

The record also shows that the veteran failed to appear for a 
number of VA examinations scheduled in 1999.  The Board notes 
that, when the examination was scheduled in conjunction with 
a claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b) (1999).  

The Board is aware that VA's duty to assist is not a one-way 
street. If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. § 3.655 (1999); see Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service-
connected PTSD, disability of the thumb 
and scar of the chest from September 1997 
to the present.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF Scale score on Axis V.  In addition, 
it is requested that the examiner offer 
an opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD alone.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  The RO should schedule the veteran 
for VA examination to determine the 
current severity of the service-connected 
postoperative residuals of a left thumb 
injury.  All indicated tests, including 
x-ray studies and range of motion studies 
of thumb must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should identify all manifestations 
attributable to the service-connected 
disability, including any objective 
evidence of pain or functional loss due 
to pain associated with the thumb 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's thumb and hand.  
The examiner should also be requested to 
determine whether, and to what extent, 
the thumb and hand exhibits weakened 
movement, excess fatigability, or 
incoordination due to the service-
connected disorder.  A complete rationale 
for all opinions expressed must be 
provided.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent of service-connected scar 
of the chest.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should identify and describe 
fully the service-connected residual scar 
of the chest.  It should be stated 
whether the scarring is productive of a 
related functional limitation.  

5.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claims, to include 
consideration of both old and new rating 
criteria for evaluating the severity of 
psychiatric disorders.  If any action 
taken remains adverse to the veteran, 
then he and his accredited representative 
should be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

